United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., Appellant
and
U.S. POSTAL SERVICE, NEW PROVIDENCE
POST OFFICE, New Providence, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1920
Issued: August 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2010 appellant, through her attorney, filed a timely appeal of an April 16,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
consequential injury claim. Pursuant to Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained cervical radiculopathy and carpal tunnel
syndrome of her right wrist, for which carpal tunnel release surgery was warranted as a
consequence of her June 8, 2004 employment injury.
On appeal, appellant’s attorney contends that the medical report of the impartial medical
examiner is not entitled to special weight because it required clarification regarding whether the
claimed conditions and proposed surgery were causally related to the accepted employment
injury.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 8, 2004 appellant, then a 40-year-old letter carrier,
sustained a contusion and synovitis and tenosynovitis of the right elbow as a result of picking up
a tray while delivering mail on her route.
In an August 23, 2006 report, Dr. Nicholas P. Diamond, an osteopath, advised that
appellant had post-traumatic right elbow contusion, cervical disc syndrome, herniated nucleus
pulposus with indentation on the spinal cord at C3-C4 and right and left cervical radiculitis due
to her June 8, 2004 employment injury. He concluded that appellant had an 11 percent
impairment of the right upper extremity and 18 percent impairment of the left upper extremity
based on the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001).
In a December 4, 2006 report, Dr. David Weiss, a Board-certified orthopedic surgeon,
advised that appellant had multilevel degenerative osteoarthritis of the cervical spine with mild
right neural foraminal stenosis as demonstrated by x-ray.
In a February 4, 2008 report, Dr. J. Elliot Decker, an orthopedic surgeon, advised that
following appellant’s June 8, 2004 employment injury, she had right carpal tunnel syndrome
based on his physical examination and x-ray. On February 7, 2008 Dr. Decker requested that
OWCP authorize surgery to treat the diagnosed right hand condition.
On June 26, 2007 Dr. Morley Slutsky, OWCP’s medical adviser, reviewed the medical
record and found, among other things, that appellant’s claim should not be expanded to include
degenerative osteoarthritis of the cervical spine with mild right neural foraminal stenosis, and
right elbow post-traumatic contusion and sprain. Dr. Slutsky stated that there was no objective
evidence that linked the diagnosed cervical conditions to her symptoms and work duties. He
further stated that there was no objective evidence of a chronic right elbow condition as
symptoms from contusions and sprains of the elbow usually resolved within a few weeks of the
date of injury and appellant’s treating physicians found that she had good range of motion of the
right elbow.
On March 20, 2009 OWCP found a conflict in the medical opinion evidence as to
whether appellant’s right carpal tunnel syndrome, cervical radiculopathy and the proposed carpal
tunnel release surgery were due to her June 8, 2004 employment injury.
By letter dated April 23, 2009, OWCP referred appellant to Dr. Glen P. Wainen, a Boardcertified orthopedic surgeon, for an impartial medical examination. In an April 29, 2009 report,
Dr. Wainen reviewed a history of the June 8, 2004 employment injury, medical treatment and
medical records. He noted appellant’s right hand and neck symptoms. On physical examination,
Dr. Wainen reported essentially normal findings, noting that she could flex and extend the neck
with a little difficulty, her cervical spine was minimally tender to any palpation, she complained
about decreased sensation in the entire hand, including the back of the dorsum of the hand, but
not in the median nerve distribution and in the forth and fifth fingers, but more so in the dorsal
and volar aspect of the hand and fingers.

2

Dr. Wainen reported that his examination was inconsistent with pure carpal tunnel
syndrome. Appellant had no specific median nerve root distribution to her pain. Her pain
coincided with the back of the hand more so than the palmar surface. The ulnar nerve
distribution was normal on both electromyogram studies. There were negative Tinel’s and
Phalen’s signs on the wrist. There was no atrophy in the hand. Appellant had good motor
strength in the thenar eminence. She had some mild cervical pain but, it was minimal. There
was no significant radiculopathy. Appellant had good reflexes, motor strength and range of
motion in the upper extremities. Dr. Wainen advised that her accepted employment-related
condition had reached maximum medical improvement and she had no disability. Appellant’s
cervical spine condition did not appear to be related to the accepted injury. Dr. Wainen stated
that, although an EMG study showed some possible degenerative changes causing cervical
radiculopathy, the condition could be treated with cervical epidural injections under appellant’s
primary medical insurance. He opined that appellant’s carpal tunnel syndrome was not related to
the June 8, 2004 employment injury, noting that the condition could be related to people who
perform lifting and repetitive work. Dr. Wainen advised that his examination was not consistent
with carpal tunnel syndrome, despite the fact that she had an EMG study that showed some mild
changes. He stated that surgery might be beneficial or it may be an element of a double crush
injury since appellant may have some cervical changes. Dr. Wainen concluded that carpal tunnel
release was not warranted or indicated at that time. He did not believe it would alleviate the
symptoms seen on his examination. Dr. Wainen stated that he would be reluctant to proceed
with carpal tunnel release based on a December 17, 2007 EMG study that was performed almost
17 months ago. He advised that further treatment of appellant’s cervical condition would require
a magnetic resonance imaging (MRI) scan. Dr. Wainen advised that since this condition was not
related to her June 8, 2004 employment injury, the diagnostic testing should be performed
through her primary medical insurance. He further advised that appellant’s decreased sensation
in the hand should be worked up with a vascular study through her primary medical insurance
due to her history of cold intolerance and diagnostic testing for potential nerve entrapment
syndrome. Dr. Wainen stated that her hand functioned well. He saw no skin, muscle or thenar
eminence atrophy and no loss of range of motion. The calluses on appellant’s hand appeared
equal bilaterally as it appeared that she was using them.
In a September 23, 2009 decision, OWCP denied appellant’s claim for a consequential
right wrist condition and surgery. It found that the weight of the medical opinion evidence rested
with Dr. Wainen’s April 29, 2009 report.
In an October 5, 2009 letter, appellant, through counsel, requested an oral hearing before
OWCP’s hearing representative.
In a September 23, 2009 report, Dr. Decker reiterated his diagnosis of right wrist carpal
tunnel syndrome. He again requested authorization to perform surgery to treat the diagnosed
condition.
In narrative and diagnostic test reports dated October 21, 2009 through January 12, 2010,
Dr. Aleya Salam, a Board-certified physiatrist, advised that appellant had cervical pain and
spondylosis. In an October 22, 2009 cervical MRI scan report, Dr. William A. Parker, a Boardcertified radiologist, advised that appellant had mild degenerative changes with narrowing of the

3

left C3-C4 neural foramen. In a January 12, 2010 report, Dr. Patrick M. Collalto, a Boardcertified orthopedic surgeon, stated that appellant had cervical pain.
In an April 16, 2010 decision, OWCP’s hearing representative affirmed the
September 23, 2009 decision, finding that Dr. Wainen’s report was entitled to special weight
accorded an impartial medical specialist and established that appellant did not have
consequential employment-related right wrist and cervical injuries and that right carpal tunnel
release was not warranted.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.2
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of the claimant’s own
conduct as an independent intervening cause. The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.3
A claimant bears the burden of proof to establish a claim for a consequential injury.4 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.6 In cases
where OWCP has referred appellant to an impartial medical examiner to resolve a conflict in the
2

Albert F. Ranieri, 55 ECAB 598 (2004).

3

A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

4

J.J., Docket No. 09-27 (issued February 10, 2009).

5

Charles W. Downey, 54 ECAB 421 (2003).

6

5 U.S.C. § 8123(a); see S.T., Docket No. 08-1675 (issued May 4, 2009).

4

medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.7
ANALYSIS
Appellant’s physicians, Dr. Diamond, Dr. Weiss and Dr. Decker, opined that appellant
developed degenerative cervical conditions and right-sided carpal tunnel syndrome that
necessitated right carpal tunnel release surgery following the June 8, 2004 employment injury.
Dr. Slutsky, OWCP’s medical adviser, found that the diagnosed cervical and right wrist
conditions were not causally related to the accepted employment injury and advised against
authorization for the right carpal tunnel release surgery. OWCP determined that a conflict of
medical opinion arose as to whether picking up a tray at work contributed to the cervical and
right wrist conditions and need for surgery. It properly referred appellant to Dr. Wainen, a
Board-certified orthopedic surgeon, selected as the impartial medical examiner.
The Board finds that the special weight of the medical evidence rests with the opinion of
Dr. Wainen. In an April 29, 2009 report, Dr. Wainen examined appellant, reviewed the medical
evidence of record and found that appellant did not have carpal tunnel syndrome of the right
wrist and cervical radiculopathy causally related to the June 8, 2004 employment injury. He also
found that the accepted injury did not contribute to the need for right carpal tunnel release
surgery. Dr. Wainen advised that appellant had reached maximum medical improvement with
regard to the accepted injury and she had no disability. On physical examination, he reported
essentially normal findings, noting that appellant had a little difficulty flexing and extending her
neck, her cervical spine was minimally tender to any palpation and she complained about
decreased sensation in the entire hand, including the back of the dorsum of the hand, but not in
the median nerve distribution and in the forth and fifth fingers, but more so in the dorsal and
volar aspect of the hand and fingers. Dr. Wainen advised that while people who perform lifting
and repetitive work can develop carpal tunnel syndrome, his examination findings were
inconsistent with pure carpal tunnel syndrome. He explained that appellant had no specific
median nerve root distribution to her pain. Dr. Wainen further explained that her pain coincided
with the back of the hand more so than the palmar surface. He noted that the ulnar nerve
distribution was normal on both EMG studies. Dr. Wainen also noted that the Tinel’s and
Phalen’s signs on the wrist were negative. He found no atrophy in the hand and appellant had
good motor strength in the thenar eminence and no loss of range of motion. Dr. Wainen advised
that the proposed surgery was not warranted because it may result in a double crush injury since
appellant may have some cervical changes. He did not believe the proposed surgery would
alleviate the symptoms seen on his examination. Dr. Wainen stated that he would not perform
carpal tunnel release based on the December 17, 2007 EMG study as it was almost 17 months
old. He found that while an EMG study showed possible degenerative changes causing cervical
radiculopathy, such changes were not caused by the accepted employment injury. Dr. Wainen
explained that appellant had mild cervical pain that was minimal and no significant
radiculopathy. He further explained that she had good reflexes, motor strength and range of
motion in the upper extremities.

7

Gloria J. Godfrey, 52 ECAB 486 (2001); B.P., Docket No. 08-1457 (issued February 2, 2009).

5

As noted, a reasoned opinion from a referee examiner is entitled to special weight.8 The
Board finds that Dr. Wainen provided a well-rationalized opinion based on a complete
background, his review of the accepted facts and the medical record and his examination
findings. Dr. Wainen’s opinion that appellant did not sustain carpal tunnel syndrome of the right
wrist that required carpal tunnel release surgery or cervical radiculopathy causally related to her
June 8, 2004 employment injury is entitled to special weight and represents the weight of the
evidence.9
Dr. Decker’s September 23, 2009 report addressed appellant’s right carpal tunnel
syndrome condition and the need for surgery to treat the diagnosed condition. He did not
provide a medical opinion addressing whether the diagnosed condition and proposed surgery
were causally related to the June 8, 2004 employment injury.10 Moreover, Dr. Decker was part
of the conflict in medical opinion for which appellant was referred to Dr. Wainen.11 Therefore,
his report is insufficient to overcome or to create a conflict with the well-rationalized medical
opinion of Dr. Wainen.12
Similarly, the narrative and diagnostic test reports of Dr. Salam, Dr. Parker and
Dr. Collalto have limited probative value in that they do not provide a medical opinion
addressing whether the diagnosed cervical conditions were causally related to the June 8, 2004
employment injury.13 The Board finds, therefore, that this evidence is insufficient to outweigh
the special weight accorded to Dr. Wainen’s impartial medical opinion that appellant’s cervical
radiculopathy and carpal tunnel syndrome of the right hand and need for right carpal tunnel
release are not due to the accepted employment injury or to create a new conflict.
The Board further finds that appellant’s contention on appeal, that Dr. Wainen’s impartial
medical opinion required clarification regarding the causal relationship between her diagnosed
cervical and right wrist conditions and the proposed wrist surgery has not been established. As
stated, Dr. Wainen provided a well-rationalized opinion regarding causal relation which
constitutes the special weight of the medical evidence and establishes that appellant does not
have consequential cervical and right wrist injuries and that right wrist surgery is not warranted
due to the June 8, 2004 employment injury.

8

Id.

9

Id.

10

The medical opinion to establish a claim must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).
11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (submitting a report from a physician who was on one side of a
medical conflict that an impartial specialist resolved is generally insufficient to overcome the weight accorded to the
report of the impartial medical examiner or to create a new conflict).
12

Michael Hughes, 52 ECAB 387 (2001).

13

Elizabeth H. Kramm (Leonard O. Kramm), supra note 10.

6

CONCLUSION
The Board finds that appellant has failed to establish that she sustained cervical
radiculopathy and carpal tunnel syndrome of her right wrist for which carpal tunnel release
surgery was warranted as a consequence of her June 8, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

